Pee Curiam.
This suit was brought in the First District Court of Newark. The state of demand sets up a contract made August 30th, 1928, between the parties to furnish and install the following forced draft equipment, viz.: “Two [2] 600 Essex blowers with two [2] automatic boiler controls at No. 459 High St., Newark, N. J.; which I agree to pay six hundred [$G00] dollars, to be paid in live equal monthly payments, first payment Oct. loth. Discount 10%.” “The Essex Coal Economies Company guarantees that when the above equipment is installed, it will be mechanically perfect.” The plaintiffs completed the contract and waives any excess over $500. The plaintiffs before installing examined the premises and advised the size and style of blower to be installed. The trial court found there was nothing the matter with the blowers, and that under normal conditions they worked all right, but the complaint arose from the fact the defendant had not informed the plaintiffs, and the plaintiffs had failed to discover for themselves that at the base of the chimney into which the flue from the blowers led, there was an incinerator, which was in operation part of the time, and when so operating with the blowers made them work unsatisfactorily. The trial of the case by the court without a jury resulted in a judgment in favor of the plaintiffs for $500. We concur in the result reached by the trial court and agree with the .reasons therefore given by Judge MacMahon in the memorandum filed by him. The judgment of the First District Court of Newark is therefore affirmed, with costs.